Citation Nr: 1641205	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.  
 
2. Entitlement to service connection for optic neuritis, as secondary to multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1997 to September 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). In July 2016, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. Multiple sclerosis is related to service.  

2. Optic neuritis is secondary to service-connected multiple sclerosis.     


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for multiple sclerosis have been met. 38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. Optic neuritis was incurred secondary to the Veteran's service-connected multiple sclerosis. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II. Applicable Law 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. Service connection for multiple sclerosis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III. Multiple Sclerosis

The Veteran contends that her symptoms of multiple sclerosis manifested to a compensable degree within seven years of her discharge.  

A review of the service medical records shows no in-service complaints, treatment, or diagnosis of multiple sclerosis. 

In July 2009, an MRI of the Veteran's brain was taken at Wake Radiology Diagnostic Imaging. The MRI revealed lesions which were characteristic in appearance of multiple sclerosis, and enhancement of the left optic nerve confirming left optic neuritis.  

Records were received from Raleigh Neurology associates.  In June 2009, the physician noted the Veteran had an abnormal brain MRI, left optic neuritis, and presumed multiple sclerosis.  In a note from July 2009, the Veteran reported losing vision in her left eye ten days prior, loss of peripheral vision, and left eye pain.  She was diagnosed with acute optic neuritis.  She was started on a medication regimen that included IV Solu-Medrol.  In a December 2009 record, the Veteran was noted as having right eye optic neuritis, retrobulbar.    

In January 2010, the Veteran was seen by Dr. S. K., a neuropthalmologist, and was noted as having a history of left and right eye optic neuritis.  In a March 2010 record from Dr. S. K., Dr. K., stated that the Veteran was first seen in January 2010.  Dr. K. noted that the brain MRI showed that the Veteran had old lesions that may have caused exacerbations and symptoms of multiple sclerosis but went unnoticed.  The Veteran was noted as suffering from optic neuritis, as a symptom of the multiple sclerosis exacerbations.  D. K. concluded that multiple sclerosis  more than likely began during her active duty service, or during the seven years that followed service.  The rationale provided was that the lesions appeared old on the MRI.  

In June 2010, the Veteran underwent a VA examination.  The Veteran reported being diagnosed with multiple sclerosis, and it had existed since July 2009.  She reported suffering on average two attacks per year, that last for approximately five days at a time.  She denied experiencing weakness, but reported fatigue.  She reported headaches that occur from time to time.  She denied urinary or bowel incontinence.  She denied dizziness, or a stroke.  Neurological examination and mental examination were each normal.  The examiner concluded the Veteran has multiple sclerosis, as evidence by the Veteran's reported history, and the medication she was prescribed.  The Veteran was deemed capable of managing benefit payments in her own interest.  She had no cognitive impairments or disability physically at the time of the examination.  She did not have any limits to her activities of daily living.  The effect of her condition on work was noted as being an inability to complete assigned tasks.  

In April 2016, Dr. M. W., of the Washington D.C., VAMC, submitted a statement with regard to the Veteran's multiple sclerosis.  Dr. W. reviewed the July 2009 MRI, which revealed numerous T2 old plaques, and led to the Veteran's diagnosis of multiple sclerosis.  Dr. W. indicated that the age of the plaques is difficult to determine, but more than likely the plaques were representative of demyelinating multiple sclerosis three to more years prior to the diagnosis.  Presently, the Veteran was experiencing blurred vision, bladder urgency and hesitancy, tremor and poor balance, fatigue, dizziness, and mild cognitive deficits.  Dr. W. noted the symptoms will exacerbate and remit.  Dr. W. concluded that it is at least as likely as not that Veteran's multiple sclerosis began during service, or within the presumptive period.   

At the hearing, the Veteran contended that she experienced symptoms of multiple sclerosis prior to the July 2009 diagnosis.  The Veteran reported experiencing symptoms of fatigue ever since her time in service, and that her symptoms of vertigo date back to prior to 2007.  

Based on a review of the evidence of record, the Board finds that service connection is warranted.

Although the evidence shows that multiple sclerosis was diagnosed in 2009, which is close to eight years after service discharge, the Veteran's credible statements and the opinions of her treating physicians indicate that she was experiencing symptoms of multiple sclerosis within the seven year presumptive period, and the age of the brain plaques place the condition as occurring in the presumptive period.  The Veteran has competently reported symptoms of multiple sclerosis dating back to her time in service.

The Board finds the Veteran to be competent and credible in statements regarding her symptoms, and continuing symptomatology since service as there is no reason to doubt her other than the lack of contemporaneous medical evidence.  In this regard, private examiners have affirmed the likelihood that, when discovered, the plaques were at least three years old, which is consistent within the seven year presumptive period.  As such, the Board concludes that the Veteran's multiple sclerosis manifested to a compensable degree within seven years after separation from service.   

Her statements, in conjunction, with the medical evidence of record, at least place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for multiple sclerosis is granted. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

IV. Optic Neuritis 

The Veteran contends that optic neuritis is secondary to multiple sclerosis.  

A review of the service medical records shows no in-service complaints, treatment, or diagnosis of optic neuritis. 

In July 2009, a MRI of the Veteran's brain was taken at Wake Radiology Diagnostic Imaging that revealed lesions which were characteristic in appearance of multiple sclerosis, and enhancement of the left optic nerve confirming left optic neuritis.  

Records were received from Raleigh Neurology associates.  In July 2009, according to a physician at Raleigh Neurology Associates, the Veran reported losing vision in her left eye ten days prior, loss of peripheral vision, and left eye pain, and she was diagnosed with acute optic neuritis.  Later in December 2009, the Veteran was noted as having right eye optic neuritis, retrobulbar.    

In May 2010 the Veteran underwent a VA examination.  The Veteran reported an inability to drive, and limited use of a computer for work.  She reported pain, distorted vision, sensitivity to light, watering and blurred vision.  On examination, there was no pathology noted, and the optic nerves were found to be normal.  The examiner concluded that the optic neuritis had resolved, and there was no finding of cataracts, or retinopathy on examination.  The examiner concluded that optic neuritis in each eye was at least as likely as not due to multiple sclerosis.  

In April 2016, Dr. M. W., of the Washington D.C., VAMC, noted that the Veteran was experiencing blurred vision.  Dr. W. noted the Veteran's symptoms will exacerbate and remit.  Dr. W. linked the Veteran's multiple sclerosis to service.   

In a March 2010 statement from F. A., she noted that the Veteran complained of eye pain, and having to cover the Veteran's workload because of doctor's appointments.   In a March 2010 statement from K. S., she reported that in December 2009 she witnessed the Veteran struggling to see, and having to leave work immediately to seek treatment.

The evidence of record contains a positive nexus opinion provided in May 2010 linking optic neuritis to multiple sclerosis, and a statement provided in April 2016 with regard to symptoms waxing and waning. Though the May 2010 examiner indicated the Veteran's symptoms had resolved, in April 2016 Dr. W. indicated that the symptoms of multiple sclerosis wax and wane, and indeed the Veteran was having eye symptoms.  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's optic neuritis is secondary to the service-connected multiple sclerosis, and thus warrants a grant of service connection.


ORDER

Entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for optic neuritis is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


